Title: To Alexander Hamilton from George Cabot, 6 September 1791
From: Cabot, George
To: Hamilton, Alexander


Beverly [Massachusetts] Sept. 6th. 1791
Dear Sir
Being absent from home when your letter of the 25th ultimo arrived, it has been out of my power to answer the enquiries it contains until this day’s post.
Almost 4 years have expired since a number of Gentlemen in this place associated for the purpose of establishing a manufactory of cotton goods of the kinds usually imported from Manchester for men’s wear. The various parts of this complex manufacture are performed by machines, some of which are very intricate & others delicate. A want of skill in constructing the machinery & of dexterity in using it, added to our want of a general knowledge of the business we had undertaken, have proved the principal impediments to it’s success. Destitute of the necessary information ourselves we were subject to be misled by every pretender to knowledge. A number of Europeans chiefly Irish have been successively employed by us, but as no one of them was master of any branch of the business, & most of them proved deficient in some quality essential to usefulness, one only has remained in our service. Satisfied from experience that we must at last depend on the People of the country alone for a solid & permanent establishment, we have for a long time directed our efforts to their instruction, so that of the 40 Persons now employed in our workshop 39 are natives of the vicinity. Our machines are
1 carding engine which with the labor of 1 man cards 15 lb per day & with the labor of 2 men is capable of carding 30 lb per day
9 spinning jennies of 60 to 84 spindles each
1 doubling & twisting machine constructed on ye principle of ye jenny
1 slubbing machine or coarse jenny to prepare the Ropings for the finest jennies whereon they are fitted for doubling & twisting
1 warping mill sufficient to perform this part of the work for a very extensive manufactory
16 Looms with flying shuttles—10 of which are sufficient to weave all the yarn our present Spinners can furnish
2 cutting frames with knives guides &c
1 Burner & furnace with apparatus to singe the goods
Apparatus for coloring drying &c.
A summary of our accounts lately exhibited by the managers shews our actual expenditures to have been about 14,000 Dollars against which may be placed


“Buildings &c worth as they cost
3,000


Machinery & apparatus now worth
2 000


Goods & unwrought materials
4 000


sunk in waste of materials extraordinary cost of first machines in maintaining Learners compensating Teachers &c
}
 5,000


Dols.
14,000


It shou’d be noticed however that the legislature of Massachusetts having granted aids in land & lottery tickets that may amount to about 4,000 Dollars, the neat loss to the Proprietors may be estimated at only 1000 Dollars actual money & the interest on their advances for about 2 years.
At present we manufacture at the rate of 8 to 10,000 yards per annum worth in the market on an average 3/6—these goods cost us 3/ without adding any thing for the use of that part of the capital which is constituted by Buildings Machinery & apparatus; if the proper allowance for rent & repair of these be added it wou’d raise the cost of the goods 6d higher, which is indeed the true cost & is equal to what they bring in the market. The enclosed specimens numbered 1 & 2 shew the proficiency we had made 2 years ago, & by comparing with these the other specimens on the same paper which were executed lately, may be readily seen the improvement we have made since that period.
With respect to our future prospects, they are less discouraging than they have been. We have subdued the greatest difficulties, & we shall not be exposed again to many extravagant charges which heretofore have swallowed up our funds without any reproduction. Many expences such as the rent of buildings, wages of the Dyer, compensation to managers & some others will remain nearly the same, tho’ the scale of business shou’d be greatly encreased, consequently the proportion chargeable on each yard of goods will be lessened as the whole work extends. Beside we are not without expectation of placing many parts of the work in private families where we can avail ourselves of the cheapness of household labor.
Our machinery has been bad & dear; it is now perfectly well made & cheap. Our artists have been learning their trades at our expence; their work is now worth more than it costs, & as they improve in skill & adroitness we expect that they will perform more & better work for the same compensation.
On a comparison of the prices of labor in this country with those of Great Britain, we perceived that altho’ the wages of common labor is much higher here yet that of artificers is not. Here the demand for labor is chiefly for agriculture & the wages seem to be regulated by it. There the mechanic arts afford so much employment that the demand for every species of skill & ingenuity is constant & high. Hence it happens that we can satisfy our artists with wages very little above the common Labor of the country while those who come from Europe will not work without a much greater price. It is on considerations of this kind that our hopes principally rest, & with these ideas we shall proceed to extend our business as fast as we can train the Laborers to the proper execution of the work. This however must be very slowly as the heavy losses on ill wrought goods discourage extension beyond a very limited ratio.
We have yet had no experience of the cotton of the southern states, but it appeared early to be essential to our interest to use cotton of the longest fibre & the best cleaned. That of Cayenne Surrinam & Demerary has been preferred tho’ at a price 2 or 3 pence higher than the cotton of the Islands. In proportion as our workers are awkward & unskillful is the necessity of furnishing the best materials—bad materials woud be wasted altogether. At present we wish to have the cotton that grows nearest to the Equator, but when our Spinners are more perfect an inferior kind may perhaps be wrought with advantage.
with the highest respect & esteem   I have the honor to be Sir   your mo. obt. & mo. hble Servant
George Cabot Honorable Mr. Hamilton
